Title: To James Madison from George Lee Turberville, 10 November 1788
From: Turberville, George Lee
To: Madison, James


My dear sir—
Richmond Novr. 10th. 1788
I have forborne my pen for some posts—flattering myself that it wou’d have been the harbinger of good news. But alas! I am about to detail to you some occurrences which I assure you have operated upon my feelings as sensibly—and in a manner more distressing—than I trust they will upon your own.
The triumph of Antifœderalism is compleat. The resolution & preamble which I enclosed to you have passed by a majority of 85. to 39. A resolution for a self denying ordinance has passed nemine contradicente (but myself) to vacate the seats of such Executive Legislative & Judiciary Officers of this Government as shall accept an Office under the United States—& to Crown the Whole, R. H. Lee & William Grayson were yesterday elected to the senate—the Ballot for the first was 98. the second 86. & for you 77. 63 single Votes were given to you & if the Election had been delayed until tomorrow—I do religiously beleive you wou’d have been elected. Let it not be supposed from this, that Virginia is verging towards Antifederalism even. Let it be remember’d that the Phalanx of Opposition that appeared in Convention are still alive & embodied—whilst the good Citizens who composed the Majority in the convention are disbanded. The last relying in the true spirit of Democracy on the implicit obedience of every good Citizen to the voice of a majority so fairly & so deliberately obtained—were inattentive to the possible attempts of the designing—whilst their opponents have profitted from their unsuspicious inattention, & have endeavor’d to obtain by finesse—what they cou’d not accomplish—by fair & argumentative discussion.
Was it possible to obtain an accurate list of the names who were for and against you in the contest for the senate, I am satisfied (that but for the advantage your Country wou’d derive from yr. agency in her counsels which the majority wou’d have carried you to)—you wou’d have found little difficulty in determining amongst which discription you wou’d have enrolled your name. Votes in our Assembly are counted—not weigh’d.
Much have I apprehended that indisposition (if not illness) may have been your lot as well as the lot of many of the good people in this state, for I have not even hear’d of a letter from you to any of your Correspondents in this Town—if your leizure wou’d permit, it wou’d be adding something to my happiness to hear that you were well. So soon as the districts are determined on—you shall be made acquainted with them and I trust that you will undertake to serve the state as a representative in the Lower house. I make no doubt but your Election might be secured in any of the lower districts in the state, & I will venture to offer you such qualifications as the law may deem necessary in the lower end of the Northern Neck—with an almost positive assurance of the united voice of the 5 lower Counties in that part of the state.
As the Elections are to take place in the month of February it will not be amiss to come onwards to yr. Native Country—she never stood in need of yr. Aid more evidently or imminently than she does at present—there is not a man upon Earth so adequate as you are to her salvation—& it wou’d glad my very soul to see you in this City before the session rises. Your very presence wou’d shrink into nonentity almost—those now aspiri[ng] Assassins who triumphing in their Calumnies of Absent characters—have belittled themselves even in the estimation of their adherents.
I will conclude with my best wishes to you—& begging you to present me with great regard to the President of Congress. Tell him that I am very much engag[ed] in business & that he will be good enough to pardon me for not writing to him this post—tho’ If I recollect right—my last letter remains unanswered. God bless—preserve & keep you—is the ardent Wish of Yr. Most sincerely Affectionate Friend
George Lee Turberville
